                               IN THE UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                      SOUi HEASTERN DIVISION


UNITED STATES OF AMERICA,                         )
                                                  )
                  Plaintiff,                      )
                                                  )
       vs.                                        ) No. I :20MJ4087 ACL
                                                  )
NlCHOLAS J. PROFFITT.                             )
                                                  )
                  Defendant.                      )


                   MOTION FOR PRE-TRIAL DETENTION AND HEARING
              ,
       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Keith D. Sorrell, Assistant

United States Attorney for said District, and moves the Court to order defendant detained

pending trial, and further re.quests that a detention hearing be held three (3) days from the date of

defendant's initial appearance before the United States Magistrate Judge pursuant to Title 18,

United States Code, Section 3141 , et seq.

       As and for its grounds, the Government states as follows:

        I.        Defendant is charged with Arson of Building Affecting Interstate Commerce, in

violation of Title 18. United States Code, Section 844(i ).

       2.         Accordingly, a rebuttable presumption arises pursuant to Title 18, United States

Code, Section 3142(e)(3) that there are no conditions or combination of conditions which will

reasonably assure the appearance of the defendant as required, and the safety of any other person

and the community.

       J.         There is a serious risk that the defendant will flee.
       4.      The defendant is a threat to the community.

       WHEREFORE, the Government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.

                                               Respectfully submitted,


                                               JEFFREY B. JENSEN
                                               UNITED ST ATES ATTORNEY


                                               &ii&.~
                                               KEITH D. SORRELL,#38283MO
                                               ASSISTANT UNITED STATES ATTORN EY
                                               555 Independence, 3rd Floor
                                               Cape Girardeau, MO 63703
                                               (573) 334-3736
                                               kcith.d.sorrell usdoj .gov
